DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-18 are pending and have been examined in this application. 
Claims 1 and 16 are currently amended; claims 2-15, 17 and 18 are original; claims 19-20 are canceled; claims 21-22 are new.
Claims 1-18 and 21-22 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statements (IDS) have been filed on 9/24/2029 and on 10/11/2019 and reviewed by the Examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 9 and 16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Korcz (U.S. Pat. No. 20140318824 A1).
Regarding claim 1, Korcz teaches an attachment (Korcz; 10) for securing an electrical box to a support structure, the electrical box including a back side with a first mounting opening and a second mounting opening, the attachment comprising:
an attachment body (Korcz; body of 10) configured to be secured to the support structure; and
one or more engagement arrangements that are integrally formed with the attachment body and include includes:
a first arm (Korcz; one of 40) having a first section (Korcz; 42) and a second section (Korcz; 44) that are joined by a bend (Korcz; bend between 42 and 44) and a second arm (Korcz; another one of 40) having a hook (Korcz; 48);
 	the one or more engagement arrangements being configured to secure the electrical box to the attachment body, without use of a separate fastener, with:
 	the attachment body being configured to be disposed along the back side of the electrical box;
 	the first and second sections of the first arm being configured to extend from the back side of the electrical box through and within the first mounting opening (Korcz; 20) into the interior (Korcz; interior of 12) of the electrical box, the first section and the (Korcz; another one of 20) into the interior of the electrical box; and the bend biasing at least one of the first or second sections of the first arm to secure the first arm within the first mounting opening.
 	Regarding claim 2, Korcz teaches the bend (Korcz; bend between 42 and 44) is configured to be disposed inside of the electrical box when the first and second sections of the first arm extend through the first mounting opening (see Figs. 6 and/or 16 for configuration).
	Regarding claim 5, Korcz teaches with the electrical box (Korcz; 12) attached to the attachment, the attachment body (Korcz; body of 10) is configured to be arranged in a locked configuration (Korcz; when tabs/arms are engaged with the structure) in which the attachment body secures the attachment and the electrical box against sliding along the support structure, and an unlocked configuration (Korcz; when the tabs/arms are not engaged with the structure) in which the attachment body allows the attachment and the electrical box to be slid along the support structure [capable/intended use].
 	Regarding claim 6, Korcz teaches the first arm further includes a first tab (Korcz; 86) that is configured to engage an inside wall of the electrical box to secure the first arm within the first mounting opening.
Regarding claim 7, Korcz teaches the first tab (Korcz; 86) extends from the first section of the first arm away from the second section of the first arm.
Regarding claim 9, Korcz teaches the attachment (Korcz; 10) is configured to surround the support structure to secure the attachment to the support structure [intended use/capable].
Regarding claim 16, Korcz teaches an attachment for securing an electrical box to a between-stud support structure that has a front side and a back side, the electrical box including a back side with a first mounting opening and a second mounting opening, the attachment comprising:
 	an attachment body (Korcz; body of 10) configured to be secured to surround the between-stud support structure with the attachment body configured to be in contact with the between-stud support structure and the electrical box and disposed between the front side of the between-stud support structure and the back side of the electrical box [intended use e.g. via element 76 or structure required to be inserted in 74 and 20]; and
 	one or more engagement arrangements that include:
a first arm that (Korcz; one of 40) includes a first protrusion (Korcz; 44) and is configured to extend from the attachment body along the back side of the electrical box; and
a second arm (Korcz; another one of 40) that includes a second protrusion (Korcz; another one of 44) and is configured to extend from the attachment body along the back side of the electrical box, opposite the attachment body from the first arm; the first and second protrusions being configured to be inserted from the back side of the electrical box through the first and second mounting openings, respectively, to secure the electrical box to the attachment body without use of a separate fastener [capable/intended use], the first protrusion configured to be in contact with the electrical box at the first mounting opening (Korcz; 20) and the second protrusion configured to be in contact with the electrical box at the second mounting opening.
Allowable Subject Matter
Claims 3, 4, 8, 10-15 and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-22 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631